

Zulu Energy Corp.
122 N. Main Street
Sheridan, Wyoming 82801
Telephone: (307) 751-5517


May 21, 2008




Dear Mr. Weisgerber:


This letter agreement (the “Agreement”) reflects the terms and conditions under
which the holders (individually an “Option Holder” and collectively the “Option
Holders”) of options (the “Options”) to purchase shares (the “Shares”) of common
stock (the “Common Stock”) of Zulu Energy Corp. (the “Company”) agree to amend
their options to temporarily delay their ability to exercise any Option held by
such Option Holder.
 
As you may be aware, the Company is in the process of obtaining funds through
one or more financings (each a “Financing”) sufficient to commence exploration
operations on the Company’s leased properties in the Republic of Botswana (the
“Exploration Operations”).
 
The Company currently has 100,000,000 shares of Common Stock authorized under
its Articles of Incorporation, as amended (the “Articles”), and such amount of
authorized shares is insufficient to accomplish the financing(s) required to
obtain funds sufficient to consummate the Exploration Operations. The Company
intends to amend the Articles to increase its authorized shares of Common Stock
to at least 150,000,000 shares of Common Stock as promptly as practicable after
the closing of the initial Financing, which closed on Monday, May 7, 2008.
 
The undersigned and each Option Holder holds Options, which are fully vested,
pursuant to each Option Holder’s employment agreement with the Company.
 
Additionally, the undersigned is to receive shares of restricted Common Stock
(the “Restricted Stock”) from the Company pursuant to the terms of his
employment agreement with the Company (the “Employment Agreement”), which have
not yet been issued.
 
To facilitate the Company’s ability to accomplish the Financing(s) and to raise
funds sufficient to consummate the Exploration Operations, the undersigned
agrees to waive certain rights concerning (i) the exercise of his Options, (ii)
the receipt of the shares of Restricted Stock pursuant to his Employment
Agreement and (iii) to enter into certain other agreements as further described
below.
 
In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned agrees as follows:
 
1. Waiver and Agreement. The undersigned hereby consents and agrees to waive his
right and ability to (i) exercise any Option held by the undersigned and (ii)
receive the shares of Restricted Stock from the Company until such time as the
Company has amended its Articles to increase its authorized shares of Common
Stock to at least 150,000,000 shares.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF COLORADO, WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF.
 
3. Captions. Section captions and headings used in this Agreement are for
convenience only, and shall not affect the construction of this Agreement.
 
4. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
5. Counterparts and Execution of Agreement. This Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the parties and may be used in lieu of the original Agreement for all
purposes. Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures of all purposes.
 
6. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall inure to the
benefit of such parties and their respective successors and assigns.
 
7. Enforceability. The parties further acknowledge and agree that the
enforceability of this Agreement as it pertains to the undersigned shall not be
dependent upon obtaining an executed Agreement from any other Option Holder or
any other holder of the Company’s securities.
 
8. Full Force and Effect. Except as specifically stated in this Agreement this
Agreement shall not limit, diminish or waive the obligations of the parties
under (i) the Options, (ii)  the Employment Agreement concerning the grant of
the shares of Restricted Stock and (iii) the parties reaffirm their obligations
under the Options and Employment Agreement concerning the Restricted Stock and
agree that the Options and Employment Agreement remain in full force.
 
9. Information. The undersigned acknowledges that it has all information needed
to enter into the agreements and make the waivers contemplated by this Agreement
and if it has requested any information from the Company it acknowledges
receiving the same.
 


[Remainder of Page Intentionally Left Blank]
 
 
 

--------------------------------------------------------------------------------

 
 
If you accept the foregoing terms, please execute in the space provided below
and return one copy to the Company as soon as possible.
 
Sincerely,


ZULU ENERGY CORP.
 

By:
/s/ James Hostetler                                      
Jamed Hostetler
Executive Vice President and Chief Financial Officer

 
 
AGREED AND ACCEPTED effective as of the date set forth above:
 
 
OPTION HOLDER:
 

Signature of Individual:
/s/ Dave Weisgerber                                         
    Printed Name of Individual: Dave
Weisgerber                                            


 
                                                                                                      
 
Address
 
                                                                                                       
City, State, Postal or Zip Code, Country

 
[Signature Page to Letter Agreement]